           Case 1:19-cv-01458-SES Document 57 Filed 08/02/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

VANN L. BAILEY,                          :   1:19-CV-01458
                                         :
               Plaintiff,                :   (Magistrate Judge Schwab)
                                         :
      v.                                 :
                                         :
KEVIN KAUFFMAN, et. al.                  :
                                         :
               Defendants.               :

                                    ORDER
                                  August 2, 2021

      For the reasons set forth in the Memorandum Opinion filed concurrently

with this Order, IT IS ORDERED that Bailey’s motion (doc. 36) for a preliminary

injunction is DENIED.

                                             S/Susan E. Schwab
                                             Susan E. Schwab
                                             United States Magistrate Judge
